Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, and 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vunic et al. (2012/0219271).
 	Regarding claim 2, Vunic discloses a method for generating media content (Fig. 3), the method comprising: 
obtaining, by a computing device, data associated with a trigger, the trigger being associated with an event at a site (step 303); 
determining, by the computing device, a media segment duration based on the trigger (305), the media segment duration being based a time associated with the trigger and a time window relative to the trigger, the time window including at least one of a first time before the time associated with the trigger and a second time after the time associated with the trigger (par. 61); and 
generating, by the computing device, a media segment having the media segment duration based on the time associated with the trigger and time window relative to the trigger (par. 63).

	Regarding claim 4, the trigger is automatically generated based on at least one of detection of a moment during the event and a characteristic of a user during the event (par. 36).
	Regarding claim 5, the characteristic of the user includes at least one of a biometric event associated with the user, movement by the user, and an audio level of the user (par. 40, 42, and 44).
	Regarding claim 6, the moment is detected based on detection of an object in the media segment (par. 40).
	Regarding claim 7, the time window is determined based on user input (par. 62).
	Regarding claim 8, the time window is automatically determined (par. 61).
	Regarding claim 9, the time window is automatically determined based on motion associated with the media segment during the time window (par. 61).
	Regarding claim 10, generating the media segment includes capturing, by the computing device, the media segment based on the trigger and the media segment duration (par. 61 and other examples throughout the specification).
	Regarding claim 11, receiving media content and the trigger from a media capture device; and generating the media segment at least in part by extracting the media segment from the media content based on the trigger and the media segment duration (par. 61 and other examples throughout the specification).
	Regarding claim 15, obtaining a plurality of triggers associated with a plurality of items of media content; determining, based on the plurality of triggers, one or more media segments from each item of media content from the plurality of items of media content; and generating a collection of media segments including the one or more media segments (par. 25).
	Regarding claims 16-21, see similar rejections as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vunic et al. (2012/0219271) in view of Young et al. (2020/0077162).

	Regarding claim 12, Vunic does not disclose determining the time associated with the trigger based on an offset, the offset being associated with a delay in receiving the media content.  Young, from the similar field of endeavor, teaches the use of delay or offset compensation to synchronize a video signal with a metadata which includes timing signals (par. 5).  By determining the delay in between the video and metadata, many different data sources can be re-synchronized (par. 28).  Thus, knowing that the trigger signal in Vunic can be offset from the media data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Young into Vunic so that the trigger signal and the media data could be re-synchronized.
	Regarding claim 13, the offset is a fixed offset for media content received from the media capture device (Young, par. 38).
	Regarding claim 14, Young does not disclose that the offset is determined using a machine learning system.  However, Young teaches that the engines can be hardware or software.  The examiner takes Official Notice that hardware or software implement machine learning system is well known in the art.  Thus, it would have been 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422